Citation Nr: 0110500	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30, based on treatment of a service-connected 
disability requiring convalescence.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from July 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Service connection was granted for a left knee disorder by a 
May 1971 rating decision.  Among other things, it was noted 
that the service medical records showed that the veteran had 
injured his left knee in service, and that a May 1970 X-ray 
revealed a loose body within the joint space.  It was further 
noted that X-rays taken in conjunction with an April 1974 VA 
medical examination revealed a definite linear triangular 
joint mouse opaque, measuring 5 x 2 mm in the medial 
posteriorly of the knee joint, suggestive of associated joint 
effusion.  There was no gross chondromalacia and no gross 
arthritis.  A 10 percent disability rating was assigned for 
the left knee disorder, effective February 28, 1973, pursuant 
to Diagnostic Code 5299-5257.

Diagnostic Code 5257 provides criteria for impairment of the 
knee, including recurrent subluxation or lateral instability

The evidence on file reflects that the veteran was 
hospitalized from July 1977 to August 1977, in part, because 
of a calcified nodule posterior on the left medial meniscus.  
It was noted, among other things, that the veteran had in-
service problems with his left knee, and that in June 1977 he 
twisted his knee while playing in a basketball game, and, 
thereafter, experienced much pain and swelling.  During this 
hospitalization, the veteran underwent a left knee 
arthroscopy with medial meniscectomy.  

The record reflects that the veteran received a temporary 
total rating for his left knee, effective July 26, 1977, 
pursuant to 38 C.F.R. §§ 4.29 and 4.30.  His schedular rating 
of 10 percent resumed, effective November 1, 1977, pursuant 
to Diagnostic Code 5299-5257.  

Beginning with an August 1978 rating decision, the veteran's 
left knee disorder was identified as being evaluated pursuant 
to Diagnostic Code 5299-5259.  The Board notes that 
Diagnostic Code 5259 provides a maximum schedular rating of 
10 percent for cartilage, semilunar, removal of, symptomatic.

In a July 1999 statement, the veteran reported that his left 
knee had collapsed in July 1998, resulting in severe 
additional permanent injury to the left knee joint and 
fracture of the uppermost area of the left tibia.  Further, 
this injury required surgery later in July 1998 at Kaiser 
Permanente.  The veteran stated that he wanted to be 
compensated pursuant to "Paragraph 30" for his period of 
recoupment, and that he wanted his left knee disability to be 
re-evaluated.

Private medical records from Kaiser Permanente are on file 
which cover a period from July 1998 to May 1999.  These 
records confirm that the veteran was treated for his left 
knee after a fall in July 1998.  It was noted that he had 
been knocked down on his right side, and that he hit on the 
left side which caused severe pain in the left knee.  He 
subsequently underwent a cannulated screw fixation with 
hybrid external fixator, left tibia.  Pre- and post-operative 
diagnosis was comminuted fracture of tibial plateau, left 
knee.  The cannulated screws were subsequently removed in 
February 1999.  Pre- and post-operative diagnosis, at that 
time, was healed fracture of the left tibial plateau.

In the July 1999 rating decision, the RO denied the veteran's 
claims for a disability rating in excess of 10 percent for 
his left knee disorder, and his claim for a temporary total 
evaluation because of treatment for a service-connected 
condition.  The RO found that the records showed the veteran 
injured his left knee after being knocked down.  As such, the 
RO found that the injury was not caused by the service-
connected left knee disorder; the injury was an intercurrent 
injury unrelated to the service-connected disability.

VA medical records were subsequently added to the file, 
including an October 1999 hospitalization report, as well as 
outpatient treatment records for the period from October 1999 
to June 2000.  The hospitalization report reflects that the 
veteran underwent a left lateral tibial plateau 
reconstruction with Allograft and large fragment T buttress.  
Discharge diagnosis was left depressed lateral tibial 
plateau.

The veteran provided testimony at a personal hearing 
conducted before RO personnel in June 2000, a transcript of 
which is of record.  Among other things, the veteran 
testified that the July 1998 fall which fractured his left 
knee was due to his left knee giving out.  He maintained that 
he was not knocked down, and that the notation in the Kaiser 
Permanente records to the contrary was incorrect.  Further, 
he testified that he was having problems with his left knee 
prior to this injury.  He also described his current left 
knee symptomatology.

After this case was certified for appeal, additional VA 
medical records were sent directly to the Board.  Some of 
these records were not previously reviewed by the RO, 
including outpatient treatment records for May to September 
1999 and June to November 2000.  These records include 
findings regarding the veteran's left knee.

Pursuant to 38 C.F.R. § 20.1304(c) any pertinent evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the agency of original jurisdiction (RO) 
for review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the appellant 
or representative, or unless the Board determines that the 
benefits to which the evidence relates may be allowed on 
appeal without such referral.  Such waiver must be in 
writing, or if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  In 
the instant case, no such waiver appears to have accompanied 
the VA medical records sent directly to the Board.  
Accordingly, the Board concludes that these records must be 
remanded for the RO to consider them in the first instance.

The Board also notes that it does not appear that the veteran 
has been accorded an examination of his left knee for 
disability evaluation purposes in conjunction with his 
current increased rating claim.  Furthermore, the Board finds 
that a medical opinion is necessary to ascertain whether the 
veteran's service-connected left knee disorder resulted in 
his July 1998 injury.  A competent medical opinion is also 
necessary to ascertain to what extent the veteran's current 
left knee symptomatology is due to the service-connected 
disability and to what extent it may be due to the 
intercurrent injury.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (The Board cannot base its decisions on its 
own unsubstantiated medical conclusion.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Since it has already been determined that a remand is 
necessary, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the VCAA 
regarding the issues on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of the left knee 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
July 1998 fall, which resulted in a 
fracture, was due to the service-
connected disability.  If the examiner 
determines that the fall was not due to 
the service-connected disability, the 
examiner should express an opinion as to 
the extent the veteran's current left 
knee symptomatology is attributable to 
his service-connected disability as 
opposed to the July 1998 injury from a 
fall.  If the examiner cannot answer 
either question without resorting to 
speculation it must be so stated.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




